Citation Nr: 1455244	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

Records on the Veteran's Virtual VA and VMBS electronic databases were reviewed in preparation for this decision, in addition to the Veteran's physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the first manifestations of MS occurred in December 1988, when he required emergency treatment for dehydration, then diagnosed as a virus.  

A brief Emergency Department record dated in December 1988 is associated with the Veteran's service treatment records.  The Veteran contends that another episode occurred in 1990.  

The Veteran also contends that immunizations received for purposes of reserve component initial active duty for training (IADT) in March 2005 may have led to the onset of symptoms diagnosed as MS in 2006.  The reason is not clear.  
 
Finally, the Veteran contends that his MS may have been triggered by exposure to variant Creutzfeldt-Jakob disease while he was stationed in Belgium in 1986.  A medical opinion which addresses each of the Veteran's contentions should be obtained; after all necessary development has been conducted.  

In August 2008, the Veteran authorized VA to obtain records from a treating provider, ACS, MD, and Indiana Neuroscience Associates, and from a facility, St. Vincent's Hospital.  No request for those records was made before the authorizations expired.  

Five years later, in March 2013, the Veteran was requested to submit an update authorization so those records could be obtained.  

The Veteran did not respond. 

During this remand, the Veteran should be afforded another opportunity to authorize the release of these records, and records of additional providers and treating facilities for relevant treatment since 2008.  

It is important for the Veteran to understand that it would be much faster if the Veteran made the attempt to obtain these records himself. 

In this regard, the Board notes that its recent letter to the Veteran to the address of record was returned as undeliverable.  If the Veteran does not respond at the address of record, or correspondence to that location is returned as undeliverable, an attempt to locate the Veteran through medical treatment he receives at a VA Medical Center.  The Veteran's representative should be asked to assist in locating the Veteran.  

The record includes an NGB-22, a report of separation from a reserve component.  The Board is not unable to locate any reserve component records, nor does it appear that those records have been requested.  An attempt to locate those records should be made during this Remand.  The record also includes Orders for the Veteran to report for a one-day evaluation for Ready Reserve in 1991.  The Board is not unable to locate the report of that evaluation, nor is it clear that it has been requested.  An attempt should be made to obtain that record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran.  Request the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, including re-authorization of release of records identified in 2008 (CMS, MD and St. Vincent's Hospital), obtain all identified treatment records.  

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself and/or indicate that all records have been submitted. 

The Veteran should be advised that he may submit medical opinion as to the onset or cause of his MS, and that he may submit non-medical evidence relevant to his claim.

The Veteran should also be advised that he should submit any additional information he had which might assist to locate records of an episode of dehydration and weight loss which the Veteran contends occurred in 1990.

2.  If contact is not established with the Veteran at his address of record, determine whether any VA medical facility has an updated address for the Veteran.  If the Veteran is not located, request assistance locating the Veteran from his representative.

3.  Request the Veteran's National Guard medical and personnel records from the US Army Human Resources Command, Fort Know, Ky.  If the Human Resources Command has not records for the Veteran, request the records from the Adjutant General for the Army National Guard for Indiana.  If the records are not located, that office should be asked to identify the location to which the records were retired and the date of the records retirement, and that location should be contacted.


4.  The agency of original jurisdiction (AOJ) should obtain an opinion by a VA neurologist or, if one is not reasonably available, an examiner with an appropriate background in or knowledge of disorders of the brain or neurological system, regarding the etiology of the Veteran's multiple sclerosis, following the guidelines discussed below.  The Veteran need not be scheduled for another examination unless deemed necessary by the medical professional rendering an opinion on this claim.  The entire claims file and a copy of this REMAND must be made available to the reviewer/examiner. The reviewer/examiner must note in the examination report that the evidence in the claims file has been reviewed. The examiner should also review the Board's discussion in the body of this remand for an overview of the Veteran's contentions. 

The reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's dehydration and weight loss in December 1988 was an early manifestation of multiple sclerosis diagnosed in 2006.  

The reviewer/examiner should also address the Veteran's contentions that a similar episode occurred in early 1990, following the Veteran's service discharge, and that that episode was an early manifestation of multiple sclerosis. 

The reviewer/examiner should also address the following:

(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran incurred or manifested MS during his active service, or within 7 years following the Veteran's 1989 service discharge?

(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's multiple sclerosis was directly incurred in or aggravated by his period of initial active duty for training (IADT)?

(iii).Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's MS was caused by an injury sustained during 2005 IADT, to include immunizations?  

The examiner should be advised that MS diagnosed within 7 years following active service may be presumed related to such active service.  The examiner should also be advised that no presumptive period applies to the Veteran's IADT in 2005.

A clear rationale consistent with the evidence of record should be provided for each opinion offered.  If the reviewer finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  This is a complex remand.  Upon completion of the above (the AMC should carefully review the medical opinion), readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




